


EXHIBIT 10.1

Effective May 23, 2013

Geron Corporation
Amended and Restated
Severance Plan
(and Summary Plan Description)

     This Amended and Restated Geron Corporation Severance Plan (the “Plan”)
sets forth the severance benefits available to Covered Employees of Geron
Corporation (together with any successor to substantially all of its business,
stock or assets, the “Company”) whose employment is terminated as a result of a
Triggering Event (as defined below).

     The Plan is an employee welfare benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). This Plan document
is also the summary plan description of the Plan. References in the Plan to
“You” or “Your” are references to an employee of the Company.

     1. General Eligibility. You shall only be eligible for benefits under this
Plan if: (i) immediately prior to a Triggering Event, you are an employee of the
Company and are not subject to an ongoing performance improvement plan (a
“Covered Employee”) and (ii) you are notified by the Company in writing that you
are eligible for severance benefits under the Plan as a result of a Triggering
Event.

     2. Severance Benefits.

          (a) Upon a Triggering Event, you shall be entitled to receive a
severance payment equal to the amount of your Base Salary for a severance period
that is determined based on your position with the Company immediately before
such Triggering Event pursuant to the following schedule, provided that the
Triggering Event constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder, including Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”):

Covered Position Severance Period (Non- Severance Period Change of Control
(Change of Control Triggering Event) Triggering Event) CEO Not applicable 18
months Group President, Executive Vice Not applicable 15 months President,
Senior Vice President, Chief Financial Officer, Chief Scientific Officer, and
other named officers Vice President 9 months 12 months Executive Director,
Senior Director 6 months 9 months Director, Associate Director 3 months 6 months
Senior Scientist/Scientist, 2 months 3 months Manager, Associate, other Staff


1

--------------------------------------------------------------------------------




     For purposes of calculating Plan benefits, “Base Salary” shall mean your
base pay (excluding incentive pay, premium pay, commissions, overtime, bonuses
and other forms of variable compensation), at the rate in effect during the last
regularly scheduled payroll period immediately preceding the date of your
Separation from Service.

          (b) Upon a Triggering Event, the Company shall pay all premiums
required for continuation of your health benefits (as in effect on the date of
your Separation from Service) under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), provided that you timely elect
such continued coverage under COBRA, on a monthly basis through the earliest of:
(i) the end of your applicable severance period as specified in Section 2(a),
(ii) the date you obtain other employment offering health care coverage, or
(iii) the expiration of your eligibility for such continued coverage under COBRA
(such period from the date of your Separation from Service through the earliest
of (i) through (iii), the “COBRA Payment Period”).

     Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that the payment of such COBRA premiums would result in a
violation of applicable law (including, without limitation, Section 105(h)(2) of
the Code and Section 2716 of the Public Health Service Act), then in lieu of
providing such COBRA premiums, the Company shall instead pay you, on the last
day of each remaining month of the COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”); provided, however,
that any such Special Severance Payment shall be made without regard to your
payment of COBRA premiums and for purposes of any such Special Severance
Payment, the “COBRA Payment Period” shall be determined without regard to the
expiration of your eligibility for continued coverage under COBRA.

     If you become eligible for coverage under another employer’s health plan or
otherwise cease to be eligible for COBRA during the COBRA Payment Period, you
must immediately notify the Company of such event, and all payments and
obligations under this Section 2(b) shall cease. For purposes of this Section
2(b), (i) references to COBRA shall be deemed to refer also to analogous
provisions of state law and (ii) any applicable insurance premiums that are paid
by the Company shall not include any amounts payable by you pursuant to a health
care reimbursement plan under Section 125 of the Code, which amounts, if any,
are your sole responsibility.

          (c) Notwithstanding any provision in the Plan to the contrary, upon
the occurrence of an event that constitutes both a Non-Change of Control
Triggering Event and a Change of Control Triggering Event, your benefits under
the Plan shall be determined based on the type of Triggering Event that results
in the greater amount of benefits for you, and you shall not be entitled to
receive benefits based on both types of Triggering Events.

2

--------------------------------------------------------------------------------




          (d) The Company, in its sole discretion, shall have the authority to
reduce your severance benefits under the Plan, in whole or in part, by any other
severance benefits, pay and benefits provided during a period following written
notice of a plant closing or mass layoff, pay and benefits in lieu of such
notice, or other similar benefits payable to you by the Company that become
payable in connection with your termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, the California Plant Closing Act, or
any other similar state law, (ii) subject to Section 7, a written employment or
severance agreement with the Company, or (iii) any Company policy or practice
providing for you to remain on the payroll for a limited period of time after
being given notice of your termination of employment, and the Plan Administrator
shall so construe and implement the terms of the Plan. Any such reductions that
the Company determines to make pursuant to this Section 2(d) shall be made such
that any benefit under the Plan shall be reduced solely by any similar type of
benefit under such legal requirement, agreement, policy or practice (i.e., any
cash severance benefits under the Plan shall be reduced solely by any cash
payments or severance benefits under such legal requirement, agreement, policy
or practice, and any continued insurance benefits under the Plan shall be
reduced solely by any continued insurance benefits under such legal requirement,
agreement, policy or practice). The Company’s decision to apply such reductions
to your severance benefits and the amount of such reductions shall in no way
obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Covered Employee, even if similarly situated. In
the Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being re-characterized as
payments pursuant to the Company’s statutory obligation.

     3. Payment and Other Terms.

          (a) All severance payments under Section 2(a) shall be made in a lump-
sum and be reduced by any applicable taxes or any other amounts required to be
paid or withheld by the Company. Such payments shall be made on the date that is
sixty (60) days following the applicable Triggering Event. Notwithstanding any
provision herein to the contrary, if you are deemed by the Company at the time
of your Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which you are entitled under this Plan is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of your benefits shall not be provided to you prior to the
earlier of (i) the expiration of the six-month period measured from the date of
your Separation from Service or (ii) the date of your death. Upon the first
business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to you (or your estate or beneficiaries),
and any remaining payments due under the Plan shall be paid as otherwise
provided herein.

          (b) Subject to Section 3(a), to the extent that any payments of COBRA
premiums or Special Severance Payments under Section 2(b) constitute “deferred
compensation” within the meaning of Section 409A of the Code and are not exempt
from the application of Section 409A of the Code pursuant to Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(9)(iii) or 1.409A-1(b)(9)(v),
on the sixtieth (60th) day following your Separation from Service, the Company
shall make the first payment under Section 2(b) equal to the aggregate amount of
payments that the Company would have paid through such date had such payments
commenced on the Separation from Service through such sixtieth (60th) day, with
the balance of the payments paid thereafter on the schedule described in Section
2(b).

          (c) The receipt of any severance benefits pursuant to the Plan will be
subject to your signing (or, in the event of your death, your estate or
beneficiaries signing) a general release of all claims against the Company and
its affiliates in a form determined by the Company, within the applicable time
period set forth therein, and subsequently not revoking such release within any
period permitted under applicable law; provided, however, that in no event may
the applicable time period or revocation period extend beyond sixty (60) days
following your Separation from Service. No severance benefits under the Plan
will be paid or provided until the general release of claims becomes effective
and irrevocable.

3

--------------------------------------------------------------------------------




          (d) You will not be entitled to any severance benefits under the Plan
unless and until you return all Company Property. For this purpose, “Company
Property” means all Company documents (and all copies thereof) and other Company
property which you had in your possession at any time, including, but not
limited to, files, notes, drawings, records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys, and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part).

     4. Effective Date of Plan/Amendment. This Plan was originally established
effective as of January 21, 2003 and was subsequently amended and restated
effective as of December 19, 2008, February 13, 2013 and May 23, 2013. The Board
shall have the power to amend or terminate this Plan from time-to-time in its
discretion and for any reason (or no reason), provided that no such amendment or
termination shall be effective with respect to a Triggering Event that occurred
prior to the amendment or termination.

     5. Claims Procedures.

          (a) Normally, you do not need to present a formal claim to receive
benefits payable under this Plan.

          (b) If any person (the “Claimant”) believes that benefits are being
denied improperly, that the Plan is not being operated properly, that
fiduciaries of the Plan have breached their duties, or that the Claimant’s legal
rights are being violated with respect to the Plan, the Claimant must file a
formal claim, in writing, with the Plan Administrator. This requirement applies
to all claims that any Claimant has with respect to the Plan, including claims
against fiduciaries and former fiduciaries, except to the extent the Plan
Administrator determines, in its sole discretion, that it does not have the
power to grant all relief reasonably being sought by the Claimant.

          (c) A formal claim must be filed within 90 days after the date the
Claimant first knew or should have known of the facts on which the claim is
based, unless the Plan Administrator in writing consents otherwise. The Plan
Administrator shall provide a Claimant, on request, with a copy of the claims
procedures established under Section 5(d).

          (d) The Plan Administrator has adopted procedures for considering
claims (which are set forth in Appendix A), which it may amend from time to
time, as it sees fit. These procedures shall comply with all applicable legal
requirements. These procedures may provide that final and binding arbitration
shall be the ultimate means of contesting a denied claim (even if the Plan
Administrator or its delegates have failed to follow the prescribed procedures
with respect to the claim). The right to receive benefits under this Plan is
contingent on a Claimant using the prescribed claims and arbitration procedures
to resolve any claim.

4

--------------------------------------------------------------------------------




     6. Plan Administration.

          (a) The Plan Administrator is responsible for the general
administration and management of the Plan and shall have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
discretion to interpret and apply the Plan and to determine all questions
relating to eligibility for benefits. The Plan shall be interpreted in
accordance with its terms and their intended meanings. However, the Plan
Administrator and all Plan fiduciaries shall have the discretion to interpret or
construe ambiguous, unclear, or implied (but omitted) terms in any fashion they
deem to be appropriate in their sole discretion, and to make any findings of
fact needed in the administration of the Plan. The validity of any such
interpretation, construction, decision, or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious.

          (b) All actions taken and all determinations made in good faith by the
Plan Administrator or by Plan fiduciaries will be final and binding on all
persons claiming any interest in or under the Plan. To the extent the Plan
Administrator or any Plan fiduciary has been granted discretionary authority
under the Plan, the Plan Administrator’s or Plan fiduciary’s prior exercise of
such authority shall not obligate it to exercise its authority in a like fashion
thereafter.

          (c) If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole discretion, the provision shall be considered
ambiguous and shall be interpreted by the Plan Administrator and all Plan
fiduciaries in a fashion consistent with its intent, as determined in the sole
discretion of the Plan Administrator. The Plan Administrator shall amend the
Plan retroactively to cure any such ambiguity.

          (d) No Plan fiduciary shall have the authority to answer questions
about any pending or final business decision of the Company or any affiliate
that has not been officially announced, to make disclosures about such matters,
or even to discuss them, and no person shall rely on any unauthorized,
unofficial disclosure. Thus, before a decision is officially announced, no
fiduciary is authorized to tell any employee, for example, that the employee
will or will not be laid off or that the Company will or will not offer exit
incentives in the future. Nothing in this subsection shall preclude any
fiduciary from fully participating in the consideration, making, or official
announcement of any business decision.

          (e) This Section 6 may not be invoked by any person to require the
Plan to be interpreted in a manner inconsistent with its interpretation by the
Plan Administrator or other Plan fiduciaries.

     7. Superseding Plan. This Plan (i) shall be the only plan with respect to
which benefits may be provided to you upon a Change of Control or upon a
termination of your employment by the Company without Cause after the effective
date of this Amended and Revised Plan; and (ii) shall supersede any other plan
or agreement (other than the 1992 Stock Option Plan, 2002 Equity Incentive Plan
and 2011 Equity Incentive Plan, and any option agreements thereunder) previously
adopted by the Company with respect to benefits that may be provided upon a
Change of Control or a termination of employment by the Company without Cause;
provided, however, that this Plan shall not supersede any employment agreement
or other similar agreement entered into between an individual and the Company,
and provided, further, that (A) payments under any such employment agreement or
other similar agreement shall be reduced by the amount of any benefits payable
under this Plan, to the extent that such employment agreement or other similar
agreement provides for such reduction, and (B) to the extent that any such
employment agreement or other similar agreement does not provide for such
reduction, any severance benefits payable under this Plan may be reduced
pursuant to Section 2(d). Further, the benefits provided under this Plan are not
intended to be duplicative of those provided in any employment agreement.

5

--------------------------------------------------------------------------------




     8. Limitation On Employee Rights; At-Will Employment. This Plan shall not
give any employee the right to be retained in the service of the Company or
interfere with or restrict the right of the Company to discharge or retire the
employee. All employees of the Company are employed at will.

     9. No Third-Party Beneficiaries. This Plan shall not give any rights or
remedies to any person other than Covered Employees and the Company.

     10. Governing Law. This Plan is a welfare plan subject to ERISA and it
shall be interpreted, administered, and enforced in accordance with that law. To
the extent that state law is applicable, the statutes and common law of the
State of California, excluding any that mandate the use of another
jurisdiction’s laws, shall apply.

     11. Miscellaneous. Where the context so indicates, the singular will
include the plural and vice versa. Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of the
Plan. Unless the context clearly indicates to the contrary, a reference to a
statute or document shall be construed as referring to any subsequently enacted,
adopted, or executed counterpart.

     12. Section 409A. To the extent applicable, this Plan shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the adoption of this
Plan. It is intended that (i) each installment of any benefits payable under the
Plan to you be regarded as a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such benefits
under the Plan satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such benefits consisting
of COBRA premiums also satisfy, to the greatest extent possible, the exemption
from the application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(9)(v). Notwithstanding any provision of this Plan to the contrary,
in the event that the Company determines that any amounts payable hereunder will
cause you to incur adverse tax consequences under Section 409A of the Code and
related Department of Treasury guidance, to the extent permitted under Section
409A of the Code, the Company may, to the extent permitted under Section 409A of
the Code (a) cooperate in good faith to adopt such amendments to this Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that it determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Plan, preserve the
economic benefits of this Plan and avoid less favorable accounting or tax
consequences for the Company and/or (b) take such other actions as mutually
determined necessary or appropriate to exempt the amounts payable hereunder from
Section 409A of the Code or to comply with the requirements of Section 409A of
the Code and thereby avoid the application of adverse tax consequences under
such section.

     13. Basis of Payments. The Plan shall be unfunded, and all cash payments
under the Plan shall be paid only from the general assets of the Company.

6

--------------------------------------------------------------------------------




     14. Definitions. For purposes of this Plan, the following terms shall have
the following meanings:

          (a) “Cause” shall mean any of the following:

               (i) your continued failure to satisfactorily perform your duties
to the Company (other than as a result of your total or partial incapacity due
to physical or mental illness);

               (ii) any willful act or omission by you constituting dishonesty,
fraud or other malfeasance against the Company;

               (iii) your conviction of a felony under the laws of the United
States or any state thereof or any other jurisdiction in which the Company
conducts business;

               (iv) your debarment by the U.S. Food and Drug Administration from
working in or providing services to any pharmaceutical or biotechnology company
under the Generic Drug Enforcement Act of 1992, or other ineligibility under any
law or regulation to perform your duties to the Company; or

               (v) your breach of any of the material policies of the Company,
including without limitation being under the influence of illicit drugs or
alcohol at work or on the Company’s premises.

          (b) “Change of Control” shall mean the occurrence of any of the
following:

               (i) as a result of any merger or consolidation, the voting
securities of the Company outstanding immediately prior thereto represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or acquiring entity) less than 49% of the combined voting power of
the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation;

               (ii) during any period of twenty-four (24) consecutive calendar
months, the individuals who at the beginning of such period constitute the
Company’s Board of Directors (the “Board”), and any new directors whose election
by such Board or nomination for election by stockholders was approved by a vote
of at least two-thirds of the members of such Board who were either directors on
such Board at the beginning of the period or whose election or nomination for
election as directors was previously so approved, for any reason cease to
constitute at least a majority of the members thereof;

               (iii) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 as amended
(“Exchange Act”) shall become the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of more than 20% of the then
outstanding shares of common stock of the Company;

               (iv) any sale of all or substantially all of the assets of the
Company; provided, however, that in the event of a sale of less than all of the
assets of the Company, the Plan Administrator may determine that a Change of
Control has only occurred (for purposes of determining eligibility for benefits
under the Plan) with regard to those employees whose services are specifically
attributable to the sold assets; or

               (v) the complete liquidation or dissolution of the Company.

7

--------------------------------------------------------------------------------




     The Plan Administrator shall have sole discretion with regard to whether a
Change of Control has occurred for purposes of this Plan, and if a Change of
Control has occurred as a result of sale of less than all of the Company’s
assets as described in clause (iv) above, shall have sole discretion with regard
to the determination of which employees’ services are specifically attributable
to the sold assets and are therefore eligible for benefits under this Plan in
connection with such sale of assets.

          (c) “Triggering Event” shall mean the occurrence of either a
Non-Change of Control Triggering Event or a Change of Control Triggering Event.

     For purposes of the Plan, a “Non-Change of Control Triggering Event” shall
mean your employment is terminated by the Company without Cause.

     For purposes of the Plan, a “Change of Control Triggering Event” shall mean
any of the following:

               (i) your employment is terminated by the Company without Cause in
connection with a Change of Control or within twelve (12) months following a
Change of Control; provided, however, that if you are terminated by the Company
in connection with a Change of Control but immediately accept employment with
the Company’s successor or acquirer, you will not be deemed to be covered by
this subsection (i), unless you are subsequently terminated without Cause by the
successor or acquirer within the twelve (12) months following the Change of
Control;

               (ii) you resign your employment with the Company because in
connection with a Change of Control, you are offered terms of employment (new or
continuing) by the Company or the Company’s successor or acquirer within thirty
(30) days after the Change of Control that result in a Material Change in Your
Terms of Employment. For purposes of the foregoing, a “Material Change in Your
Terms of Employment” shall occur if one of the following events occurs without
your consent: (a) your base salary is materially reduced from that in effect
immediately prior to the Change of Control, or (b) if as of the Change of
Control you are employed at the director level or above, you are subject to a
material reduction in your duties (including responsibilities and/or authority),
or (c) your principal work location is to be moved to a location that is either
(i) more than forty-five (45) miles from your principal work location
immediately prior to the Change of Control or (ii) more than thirty (30) miles
farther from your principal weekday residence than was your principal work
location immediately prior to the Change of Control, or (d) the Company or the
Company’s successor or acquirer materially breaches the terms of any employment
or similar service agreement with you; provided, however, that to resign due to
a Material Change in Your Terms of Employment, you must (1) provide written
notice to the Company’s General Counsel within 30 days after the first
occurrence of the event giving rise to a Material Change in Your Terms of
Employment setting forth the basis for your resignation, (2) allow the Company
at least 30 days from receipt of such written notice to cure such event, and (3)
if such event is not reasonably cured within such period, your resignation from
all positions you then hold with the Company is effective not later than 90 days
after the expiration of the cure period; or

               (iii) after accepting (or continuing) employment with the Company
or the Company’s successor or acquirer after a Change of Control, you resign
your employment within twelve (12) months following the Change of Control due to
a Material Change in Your Terms of Employment as defined above.

8

--------------------------------------------------------------------------------




APPENDIX A

DETAILED CLAIMS AND ARBITRATION PROCEDURES

1. Claims Procedure

     Initial Claims

     All claims shall be presented to the Plan Administrator in writing. Within
90 days after receiving a claim, a claims official appointed by the Plan
Administrator shall consider the claim and issue his or her determination
thereon in writing. If the Plan Administrator or claims official determines that
an extension of time is necessary, the claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice prior to the termination of the initial 90 day period. The
extension notice will indicate the special circumstances requiring the extension
of time and the date by which the claims official expects to render a decision
on the claim. Any claims that the Claimant does not pursue in good faith through
the initial claims stage shall be treated as having been irrevocably waived.

     Claims Decisions

     If the claim is granted, the benefits or relief the Claimant seeks shall be
provided. If the claim is wholly or partially denied, the claims official shall,
within 90 days (or a longer period, as described above), provide the Claimant
with written or electronic notice of the denial, setting forth, in a manner
calculated to be understood by the Claimant: (1) the specific reason or reasons
for the denial; (2) specific references to the provisions on which the denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect the claim, together with an explanation of why the
material or information is necessary; and (4) an explanation of the procedures
for appealing denied claims and the time limits applicable to such procedures,
including a statement of the Claimant’s right to proceed to arbitration
following a denial on review of the claim, as described below. Any electronic
notice will comply with the regulations of the U.S. Department of Labor. If the
Claimant can establish that the claims official has failed to respond to the
claim in a timely manner, the Claimant may treat the claim as having been denied
by the claims official.

     Appeals of Denied Claims

     Each Claimant shall have the opportunity to appeal the claims official’s
denial of a claim in writing to an appeals official appointed by the Plan
Administrator (which may be a person, committee, or other entity). A Claimant
must appeal a denied claim within 60 days after receipt of written notice of
denial of the claim, or within 60 days after it was due if the Claimant did not
receive it by its due date. The Claimant (or the Claimant’s duly authorized
representative) shall be provided upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the Claimant’s claim. The appeals official shall take into account during its
review all comments, documents, records and other information submitted by the
Clamant (or the Claimant’s duly authorized representative) relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefits review. Any claims that the Claimant does not pursue in
good faith through the appeals stage, such as by failing to file a timely appeal
request, shall be treated as having been irrevocably waived.

1

--------------------------------------------------------------------------------




     Appeals Decisions

     The decision by the appeals official shall be made not later than 60 days
after the written appeal is received by the Plan Administrator. However, if the
appeals official determines that an extension of time is necessary, the appeals
official may extend the determination period for up to an additional 60 days by
giving the Claimant written notice prior to the termination of the initial 60
day period. The extension notice will indicate the special circumstances
requiring the extension of time and the date by which the appeals official
expects to render a decision on the appeal. The appeals official shall provide
the Claimant with written or electronic notice of the appeal decision, setting
forth, in a manner calculated to be understood by the Claimant: (1) the specific
reason or reasons for the denial; (2) specific references to the provisions on
which the denial is based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the Claimant’s claim;
and (4) a statement of the Claimant’s right to proceed to arbitration, as
described below. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. If a Claimant does not receive the appeal decision by
the date it is due, the Claimant may deem the appeal to have been denied.

     Procedures

     The Plan Administrator shall adopt procedures by which initial claims shall
be considered and appeals shall be resolved; different procedures may be
established for different claims. All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim and shall be consistent
with the Plan and with ERISA.

     Arbitration of Rejected Appeals

     If a Claimant has pursued a claim through the appeal stage of these claims
procedures and has been notified that the Claimant’s appeal has been denied (or
the Claimant does not receive an appeal decision by the date due), the Claimant
may contest the actual or deemed denial of that claim through arbitration, as
described below. Except as set forth in Appendix B, in no event shall any denied
claim be subject to resolution by any means (such as in a court of law) other
than arbitration in accordance with the following provisions.

2. Arbitration Procedure

     Request for Arbitration

     A Claimant must submit a request for arbitration to the Plan Administrator
within 60 days after receipt of the written denial of an appeal (or within 60
days after he or she should have received the determination). The Claimant or
the Plan Administrator may bring an action in any court of appropriate
jurisdiction to compel arbitration in accordance with these procedures.

     Applicable Arbitration Rules

     If the Claimant has entered into a valid arbitration agreement with the
Company, the arbitration shall be conducted in accordance with that agreement.
If not, the rules set forth in the balance of this Appendix shall apply: The
arbitration shall be held under the auspices of the Judicial Arbitration and
Mediation Service (JAMS), whichever is chosen by the party who did not initiate
the arbitration. Except as provided below, the arbitration shall be in
accordance with JAMS’s then-current employment dispute resolution rules. The
Arbitrator shall apply the Federal Rules of Evidence and shall have the
authority to entertain a motion to dismiss or a motion for summary judgment by
any party and shall apply the standards governing such motions under the Federal
Rules of Civil Procedure. The Federal Arbitration Act shall govern all
arbitrations that take place under these Detailed Claims and Arbitration
Procedures (or that are required to take place under them), and shall govern the
interpretation or enforcement of these Procedures or any arbitration award. To
the extent that the Federal Arbitration Act is inapplicable, California law
pertaining to arbitration agreements shall apply.

2

--------------------------------------------------------------------------------




     Arbitrator

     The Arbitrator shall be an attorney familiar with employee benefit matters
who is licensed to practice law in the state in which the arbitration is
convened. The Arbitrator shall be selected in the following manner from a list
of 11 arbitrators drawn by the sponsoring organization under whose auspices the
arbitration is being conducted and taken from its panel of labor and employment
arbitrators. Each party shall designate all arbitrators on the list whom they
find acceptable; the parties shall then alternately strike arbitrators from the
list of arbitrators acceptable to both parties, with the party who did not
initiate the arbitration striking first. If only one arbitrator is acceptable to
both parties, he or she will be the Arbitrator. If none of the arbitrators is
acceptable to both parties, a new panel of arbitrators shall be obtained from
the sponsoring organization and the selection process shall be repeated.

     Location

     The arbitration will take place in or near the city in which the Claimant
is or was last employed by the Company or in which the Plan is principally
administered, whichever is specified by the Plan Administrator, or in such other
location as may be acceptable to both the Claimant and the Plan Administrator.

     Authority of Arbitrator

     The Arbitrator shall have the authority to resolve any factual or legal
claim relating to the Plan or relating to the interpretation, applicability, or
enforceability of these arbitration procedures, including, but not limited to,
any claim that these procedures are void or voidable. The Arbitrator may grant a
Claimant’s claim only if the Arbitrator determines that it is justified because:
(1) the appeals official erred on an issue of law; or (2) the appeals official’s
findings of fact, if applicable, were not supported by substantial evidence. The
arbitration shall be final and binding on all parties.

     Limitation on Scope of Arbitration

     The Claimant may not present any evidence, facts, arguments, or theories at
the arbitration that the Claimant did not pursue in his or her appeal, except in
response to new evidence, facts, arguments, or theories presented on behalf of
the other parties to the arbitration. However, an arbitrator may permit a
Claimant to present additional evidence or theories if the Arbitrator determines
that the Claimant was precluded from presenting them during the claim and appeal
procedures due to procedural errors of the Plan Administrator or its delegates.

     Administrative Record

     The Plan Administrator shall submit to the Arbitrator a certified copy of
the record on which the appeals official’s decision was made.

3

--------------------------------------------------------------------------------




     Experts, Depositions, and Discovery

     Except as otherwise permitted by the Arbitrator on a showing of substantial
need, either party may: (1) designate one expert witness; (2) take the
deposition of one individual and the other party’s expert witness; (3) propound
requests for production of documents; and (4) subpoena witnesses and documents
relating to the discovery permitted in this paragraph.

     Pre-Hearing Procedures

     At least 30 days before the arbitration hearing, the parties must exchange
lists of witnesses, including any expert witnesses, and copies of all exhibits
intended to be used at the hearing. The Arbitrator shall have jurisdiction to
hear and rule on pre-hearing disputes and is authorized to hold pre-hearing
conferences by telephone or in person, as the Arbitrator deems necessary.

     Transcripts

     Either party may arrange for a court reporter to provide a stenographic
record of the proceedings at the party’s own cost.

     Post-Hearing Procedures

     Either party, on request at the close of the hearing, may be given leave to
file a post-hearing brief within the time limits established by the Arbitrator.

     Costs and Attorneys’ Fees

     The Claimant and the Company shall equally share the fees and costs of the
Arbitrator, except that the Claimant shall not be required to pay any of the
Arbitrator’s fees and costs if such a requirement would make mandatory
arbitration under these procedures unenforceable. On a showing of material
hardship, the Company, in its discretion, may advance all or part of the
Claimant’s share of the fees and costs, in which case the Claimant shall
reimburse the Company out of the proceeds of the arbitration award, if any, that
the Claimant receives. Each party shall pay its own costs and attorneys’ fees,
except as required by applicable law.

     Procedure for Collecting Costs From Claimant

     Before the arbitration commences, the Claimant must deposit with the Plan
Administrator his or her share of the anticipated fees and costs of the
Arbitrator, as reasonably determined by the Plan Administrator. At least 2 weeks
before delivering his or her decision, the Arbitrator shall send his or her
final bill for fees and costs to the Plan Administrator for payment. The Plan
Administrator shall apply the amount deposited by the Claimant to pay the
Claimant’s share of the Arbitrator’s fees and costs and return any surplus
deposit. If the Claimant’s deposit is insufficient, the Claimant will be billed
for any remaining amount due. Failure to pay any amount within 10 days after it
is billed shall constitute the Claimant’s irrevocable election to withdraw his
or her arbitration request and abandon his or her claim.

4

--------------------------------------------------------------------------------




     Arbitration Award

     The Arbitrator shall render an award and opinion in the form typically
rendered in labor arbitrations. Within 20 days after issuance of the
Arbitrator’s award and opinion, either party may file with the Arbitrator a
motion to reconsider, which shall be accompanied by a supporting brief. If such
a motion is filed, the other party shall have 20 days from the date of the
motion to respond, after which the Arbitrator shall reconsider the issues raised
by the motion and either promptly confirm or promptly change his or her
decision. The decision shall then be final and conclusive on the parties.
Arbitrator fees and other costs of a motion for reconsideration shall be borne
by the losing party, unless the Arbitrator orders otherwise. Either party may
bring an action in any court of appropriate jurisdiction to enforce an
arbitration award. A party opposing enforcement of an arbitration award may not
do so in an enforcement proceeding, but must bring a separate action in a court
of competent jurisdiction to set aside the award. In any such action, the
standard of review shall be the same as that applied by an appellate court
reviewing the decision of a trial court in a nonjury trial.

     Severability

     The invalidity or unenforceability of any part of these arbitration
procedures shall not affect the validity of the rest of the procedures.

5

--------------------------------------------------------------------------------




APPENDIX B

ADDITIONAL INFORMATION

RIGHTS UNDER ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:

Receive Information About Your Plan and Benefits

     1. Examine, without charge, at the Plan Administrator’s office and at
certain Company offices, all documents governing the Plan and a copy of the
latest annual report (Form 5500 Series), if applicable, filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

     2. Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and updated summary plan description.
The Plan Administrator may make a reasonable charge for the copies.

     3. Receive a summary of the Plan’s annual financial report, if any. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

Prudent Actions by Plan Fiduciaries

     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries. No one, including the Company, your union, or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a Plan benefit or exercising your rights under ERISA.

Enforce Your Rights

     If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits,
which is denied or ignored, in whole or in part, you may proceed to arbitration,
as set forth in Appendix A. If you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.

1

--------------------------------------------------------------------------------




Assistance with Your Questions

     If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U. S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

ADMINISTRATIVE INFORMATION

Name of Plan: Amended and Restated Geron Corporation Severance Plan   Plan
Administrator: Compensation Committee of the Board of Directors Geron
Corporation 149 Commonwealth Drive Menlo Park, CA 94025 USA   Tel: 650-473-7700
Fax: 650-473-7750   Type of Administration: Self-Administered   Type of Plan:
Severance Pay Employee Welfare Benefit Plan   Employer Identification
Number:               75-2287752   Direct Questions Regarding the Compensation
Committee of the Board of Directors Plan to: Geron Corporation 149 Commonwealth
Drive Menlo Park, CA 94025 USA Tel: 650-473-7700 Fax: 650-473-7750   Agent for
Service of Legal Corporate Secretary Process: Geron Corporation 149 Commonwealth
Drive Menlo Park, CA 94025 USA Tel: 650-473-7700 Fax: 650-473-7750 Service of
Legal Process may also be made upon the Plan Administrator   Plan Year: Calendar
Year The date of the end of the year for purposes of maintaining the Plan’s
fiscal records is December 31.   Plan Number: 510


2

--------------------------------------------------------------------------------